DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.	Claims 1-19 are pending.

Information Disclosure Statement
2.	The information disclosure statement (IDS) submitted on 10/11/19 was filed after the mailing date of the Claims on 10/11/19.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


3.	Claim(s) 1-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lang, et al. [US 20150269383].
As per claim 1:	Lang teach a computer-implemented method for relating different types of records associated with a plurality of records, with each of the different types of records comprising a plurality of attributes, the computer-implemented method comprising: 
providing a plurality of comparison functions, wherein each comparison function associated with the plurality of comparison functions corresponds to a semantical class [Lang: para 0265; the term "attribute refinement" (an example of a PFF refinement) may refer to the semantically correct mapping of attributes to other attributes, for example from identities to roles, or vice-versa], and wherein a computational cost is associated with each of the plurality of comparison functions; [Lang: para 0262, 0281, 0352; the limitation “comparison functions” can be given the broadest and reasonable interpretation (BRI) as correlation, analyzation or related to some form of calculation process to determine between different data (e.g. records, content, document) per se. More examples of comparison functions. As such, maybe calculation services, matching algorithm, or calculation function involving comparing per se.]
based on the plurality of comparison functions, determining one or more attribute pairs between the different types of records; [Lang: para 0014; Attribute-Based Access Control (ABAC) uses attributes to describe all the entities considered for access control, and access control rules that describe access requests using attribute key-value pairs (or key-value-value triples in PBAC, as explained below) and associated calculation functions (e.g. equal, subset, less, greater, subset, relationship/distance/proximity etc.). See also para 0019; the claimed “records” per BRI may be an object that is a passive information system-related entity (e.g., devices, files, records, tables, processes, programs, networks, domains) containing or receiving information]
sorting, for each attribute pair of a selected semantical class, the plurality of comparison functions according to a determined accuracy associated with each of the plurality of comparison functions; [Lang: para 0720; accuracy may be based on percentage value from the comparison value of the functions. Also para 1266; captures the semantics of both the available attribute sources and the mappings from high-level PBAC proximity (kind and percentage) to the required attribute sources and configurations. See also para 0798]
based on the sorted plurality of comparison functions [Lang: para 0711-0712], selecting a set of comparison functions associated with a plurality of semantical classes [Lang: para 0213-0214, 0270; examples of calculations associate to semantics] according to a predefined rule; [Lang: para 0015; explains the policy rules and attributes or relationships define (by comparing fetched attributes values with values stated in the policy, based on a calculation function) the set of allowable operations (actions) a subject may perform upon an object in permitted environment conditions. See also para 0532; The refinement chain matching algorithm can use this information to determine where paths from available attributes and rule elements should ideally end. This avoids the algorithm from determining refinements that human users are not interested in or that are not fed into calculations: as a consequence, only the required attributes and rule elements will be made selectable to policy editor (e.g. in pull-down menus). More examples of comparison functions according to the rule - para 0195, 0505, 0552, 0711]
determining a total computational cost based on the computational cost of the selected set of comparison functions; [Lang: para 0532, 0863]
determining a relationship between two or more records associated with the plurality of records using the selected set of comparison functions; [Lang: para 0015; Policy rules and attributes are parts of ABAC. In ABAC, policy is the representation of rules or relationships that define (by comparing fetched attributes values with values stated in the policy, based on a calculation function) the set of allowable operations (actions) a subject may perform upon an object in permitted environment conditions. More examples of relationship of records on para 0711-0712, 0718-0720]
relating the two or more records based on the determined relationship; and [Lang: para 0280; calculate the relation of those attribute values with the values in the policy using a calculation service. More examples of records based on various relationships]
determining a rate of false negative records based on the related two or more records. [Lang: para 0552-0553, 0655, 0659] 
Claim 2:  Lang: para 0720, 0798; discussing the computer-implemented method according to claim 1, wherein selecting the set of comparison functions further comprises: selecting the set of comparison functions starting with one or more comparison functions having a highest accuracy or a lowest accuracy in a respective semantic class associated with the plurality of semantic classes.
Claim 3:  Lang: para 0559, 0798; discussing the computer-implemented method according to claim 1, further comprising: selecting, in a next optimization cycle for one of the plurality of comparison functions, a comparison function with a next lower accuracy or a comparison function with a next higher accuracy.
Claim 4:  Lang: para 0261, 0787-0788; discussing the computer-implemented method according to claim 3, wherein the one of the plurality of comparison functions relates to the semantic class having a highest predefined importance factor.
Claim 5:  Lang: para 0331, 0711-0712; discussing the computer-implemented method according to claim 1, wherein selecting the set of comparison functions further comprises: using a rules engine or a trained machine learning system.
Claim 6:  Lang: para 0655, 0659; discussing the computer-implemented method according to claim 1, wherein determining the rate of false negative records further comprises: applying the set of comparison functions to a test set of records comprising related records that include different types of records.
Claim 7:  Lang: para 0501, 0595; discussing the computer-implemented method according to claim 1, wherein at least one record associated with the plurality of records is encrypted.
Claim 8:  Lang: para 0858-0859; discussing the computer-implemented method according to claim 7, wherein one or more comparison functions are enabled to determine whether encrypted records are related.
Claim 9:  Lang: para 0655, 0659, 0861; discussing the method according to clause 8, wherein selecting the set of comparison functions, determining the total computation cost, determining whether two or more records are related, and determining the rate of false negative records is performed as long as a public key for the encryption length does not exceed a predefined length.
As per claim 10:	Lang teach a computer system for relating different types of records associated with a plurality of records, with each of the different types of records comprising a plurality of attributes, the computer system comprising: 
one or more processors, one or more computer-readable memories, one or more computer-readable tangible storage devices, and program instructions stored on at least one of the one or more computer-readable tangible storage devices for execution by at least one of the one or more processors via at least one of the one or more computer-readable memories [Lang: para 0], wherein the computer system is capable of performing a method comprising: 
providing a plurality of comparison functions, wherein each comparison function associated with the plurality of comparison functions corresponds to a semantical class [Lang: para 0265; the term "attribute refinement" (an example of a PFF refinement) may refer to the semantically correct mapping of attributes to other attributes, for example from identities to roles, or vice-versa], and wherein a computational cost is associated with each of the plurality of comparison functions; [Lang: para 0262, 0281, 0352; the limitation “comparison functions” can be given the broadest and reasonable interpretation (BRI) as correlation, analyzation or related to some form of calculation process to determine between different data (e.g. records, content, document) per se. More examples of comparison functions. As such, maybe calculation services, matching algorithm, or calculation function involving comparing per se.] 
based on the plurality of comparison functions, determining one or more attribute pairs between the different types of records; [Lang: para 0014; Attribute-Based Access Control (ABAC) uses attributes to describe all the entities considered for access control, and access control rules that describe access requests using attribute key-value pairs (or key-value-value triples in PBAC, as explained below) and associated calculation functions (e.g. equal, subset, less, greater, subset, relationship/distance/proximity etc.). See also para 0019; the claimed “records” per BRI may be an object that is a passive information system-related entity (e.g., devices, files, records, tables, processes, programs, networks, domains) containing or receiving information] 

sorting, for each attribute pair of a selected semantical class, the plurality of comparison functions according to a determined accuracy associated with each of the plurality of comparison functions; [Lang: para 0720; accuracy may be based on percentage value from the comparison value of the functions. Also para 1266; captures the semantics of both the available attribute sources and the mappings from high-level PBAC proximity (kind and percentage) to the required attribute sources and configurations. See also para 0798]
based on the sorted plurality of comparison functions [Lang: para 0711-0712], selecting a set of comparison functions associated with a plurality of semantical classes [Lang: para 0213-0214, 0270; examples of calculations associate to semantics] according to a predefined rule; [Lang: para 0015; explains the policy rules and attributes or relationships define (by comparing fetched attributes values with values stated in the policy, based on a calculation function) the set of allowable operations (actions) a subject may perform upon an object in permitted environment conditions. See also para 0532; The refinement chain matching algorithm can use this information to determine where paths from available attributes and rule elements should ideally end. This avoids the algorithm from determining refinements that human users are not interested in or that are not fed into calculations: as a consequence, only the required attributes and rule elements will be made selectable to policy editor (e.g. in pull-down menus). More examples of comparison functions according to the rule - para 0195, 0505, 0552, 0711] 
determining a total computational cost based on the computational cost of the selected set of comparison functions; [Lang: para 0532, 0863]
determining a relationship between two or more records associated with the plurality of records using the selected set of comparison functions; [Lang: para 0015; Policy rules and attributes are parts of ABAC. In ABAC, policy is the representation of rules or relationships that define (by comparing fetched attributes values with values stated in the policy, based on a calculation function) the set of allowable operations (actions) a subject may perform upon an object in permitted environment conditions. More examples of relationship of records on para 0711-0712, 0718-0720]
relating the two or more records based on the determined relationship; and [Lang: para 0280; calculate the relation of those attribute values with the values in the policy using a calculation service. More examples of records based on various relationships]
determining a rate of false negative records based on the related two or more records. [Lang: para 0552-0553, 0655, 0659] 
Claim 11:  Lang: para 0720, 0798; discussing the computer system according to claim 10, wherein selecting the set of comparison functions further comprises: selecting the set of comparison functions starting with one or more comparison functions having a highest accuracy or a lowest accuracy in a respective semantic class associated with the plurality of semantic classes.
Claim 12:  Lang: para 0559, 0798; discussing the computer system according to claim 10, further comprising: selecting, in a next optimization cycle for one of the plurality of comparison functions, a comparison function with a next lower accuracy or a comparison function with a next higher accuracy.
Claim 13:  Lang: para 0261, 0787-0788 0331, 0711-0712; discussing the computer system according to claim 12, wherein the one of the plurality of comparison functions relates to the semantic class having a highest predefined importance factor.
Claim 14:  Lang: para 0331, 0711-0712; discussing the computer system according to claim 10, wherein selecting the set of comparison functions further comprises: using a rules engine or a trained machine learning system.
Claim 15:  Lang: para 0655, 0659; discussing the computer system according to claim 10, wherein determining the rate of false negative records further comprises: applying the set of comparison functions to a test set of records comprising related records that include different types of records.
Claim 16:  Lang: para 0501, 0595; discussing the computer system according to claim 10, wherein at least one record associated with the plurality of records is encrypted.
Claim 17:  Lang: para 0858-0859; discussing the computer system according to claim 16, wherein one or more comparison functions are enabled to determine whether encrypted records are related.
Claim 18:  Lang: para 0655, 0659, 0861; discussing the computer system according to claim 17, wherein selecting the set of comparison functions, determining the total computation cost, determining whether two or more records are related, and determining the rate of false negative records is performed as long as a public key for the encryption length does not exceed a predefined length.
As per claim 19:	Lang teach a computer program product for relating different types of records associated with a plurality of records, with each of the different types of records comprising a plurality of attributes, comprising: 
one or more tangible computer-readable storage devices and program instructions stored on at least one of the one or more tangible computer-readable storage devices, the program instructions executable by a processor [Lang: para 0], the program instructions comprising: [Lang: para 0]
program instructions to provide a plurality of comparison functions, wherein each comparison function associated with the plurality of comparison functions corresponds to a semantical class [Lang: para 0265; the term "attribute refinement" (an example of a PFF refinement) may refer to the semantically correct mapping of attributes to other attributes, for example from identities to roles, or vice-versa], and wherein a computational cost is associated with each of the plurality of comparison functions; [Lang: para 0262, 0281, 0352; the limitation “comparison functions” can be given the broadest and reasonable interpretation (BRI) as correlation, analyzation or related to some form of calculation process to determine between different data (e.g. records, content, document) per se. More examples of comparison functions. As such, maybe calculation services, matching algorithm, or calculation function involving comparing per se.] 
program instructions to, based on the plurality of comparison functions, determine one or more attribute pairs between the different types of records; [Lang: para 0014; Attribute-Based Access Control (ABAC) uses attributes to describe all the entities considered for access control, and access control rules that describe access requests using attribute key-value pairs (or key-value-value triples in PBAC, as explained below) and associated calculation functions (e.g. equal, subset, less, greater, subset, relationship/distance/proximity etc.). See also para 0019; the claimed “records” per BRI may be an object that is a passive information system-related entity (e.g., devices, files, records, tables, processes, programs, networks, domains) containing or receiving information] 
program instructions to sort, for each attribute pair of a selected semantical class, the plurality of comparison functions according to a determined accuracy associated with each of the plurality of comparison functions; [Lang: para 0720; accuracy may be based on percentage value from the comparison value of the functions. Also para 1266; captures the semantics of both the available attribute sources and the mappings from high-level PBAC proximity (kind and percentage) to the required attribute sources and configurations. See also para 0798]
program instructions to, based on the sorted plurality of comparison functions [Lang: para 0711-0712], select a set of comparison functions associated with a plurality of semantical classes [Lang: para 0213-0214, 0270; examples of calculations associate to semantics] according to a predefined rule; [Lang: para 0015; explains the policy rules and attributes or relationships define (by comparing fetched attributes values with values stated in the policy, based on a calculation function) the set of allowable operations (actions) a subject may perform upon an object in permitted environment conditions. See also para 0532; The refinement chain matching algorithm can use this information to determine where paths from available attributes and rule elements should ideally end. This avoids the algorithm from determining refinements that human users are not interested in or that are not fed into calculations: as a consequence, only the required attributes and rule elements will be made selectable to policy editor (e.g. in pull-down menus). More examples of comparison functions according to the rule - para 0195, 0505, 0552, 0711] 
program instructions to determine a total computational cost based on the computational cost of the selected set of comparison functions; [Lang: para 0532, 0863]
program instructions to determine a relationship between two or more records associated with the plurality of records using the selected set of comparison functions; [Lang: para 0015; Policy rules and attributes are parts of ABAC. In ABAC, policy is the representation of rules or relationships that define (by comparing fetched attributes values with values stated in the policy, based on a calculation function) the set of allowable operations (actions) a subject may perform upon an object in permitted environment conditions. More examples of relationship of records on para 0711-0712, 0718-0720]
program instructions to relate the two or more records based on the determined relationship; and [Lang: para 0280; calculate the relation of those attribute values with the values in the policy using a calculation service. More examples of records based on various relationships]
program instructions to determine a rate of false negative records based on the related two or more records. [Lang: para 0552-0553, 0655, 0659] 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEYNNA TRUVAN whose telephone number is (571)272-3851. The examiner can normally be reached Monday-Friday 8:00AM-5:00PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hirl can be reached on 571-272-3685. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LEYNNA TRUVAN
Examiner
Art Unit 2435



/L.TT/Examiner, Art Unit 2435

/JOSEPH P HIRL/Supervisory Patent Examiner, Art Unit 2435